        Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 1 of 20




            IN THE UNITED STATES DISTRICT COURT FOR THE
                  MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL J. GRESS and BRANDY L.                  )
GRESS, on behalf of themselves and all          )
others similarly situated,                      )
                                                )
               Plaintiffs,                      )      Case No. 1:19-cv-00375-JEJ
                                                )      (Hon. John E. Jones III)
      v.                                        )
                                                )
FREEDOM MORTGAGE                                )
CORPORATION,                                    )
                                                )
               Defendant.                       )
                                                )

                       JOINT CASE MANAGEMENT PLAN

      The parties held a phone conference on May 20, 2019 and discussed the

matters in this case management plan. Freedom also provided an ESI protocol and

protective order by e-mail on May 21, 2019. The Parties are engaged in ongoing

discussions regarding the provisions of the ESI Protocol and Protective Order.

1.   Principal Issues

       Separately for each party, please give a statement summarizing this case.

       By plaintiff(s):

           Freedom holds a mortgage on the Gresses’ home. While that mortgage
           permits Freedom to conduct property inspections, and to pass those
           charges on to the Gresses, its right to do so is limited. Specifically,
           Freedom may only charge a fee when an inspection is reasonable or
           appropriate. Inspections are used after a default to determine if a property


                                            1
Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 2 of 20




has been abandoned. Here, the inspections were not reasonable or
appropriate because, based on its own records, Freedom knew, or should
have known, that the Gresses had not abandoned their home. Rather,
Freedom utilizes an automated computer system that orders inspections
and charges fees to customers whenever a mortgage has been in default for
a set number of days. This automated computer system considers no other
factors but length of default. It does not consider if an inspection would be
reasonable or appropriate. It also does not consider other information in
Freedom’s records that often indicates that a property has not been
abandoned. Freedom has illegally charged the Gresses to inspect their
house—four separate times—even though it knew that they were
occupying the house and attempting to make payments on their loan.
Freedom admits that its computer automatically orders property
inspections, generating these fees. This is an action to recover the illegally
assessed fees. Moreover, Freedom’s actions are not limited to the Gresses;
this is a companywide policy, and so the Gresses bring this case as a class
action on behalf of all borrowers in the same circumstance.

By defendant(s):

Freedom is the servicer of Plaintiffs’ residential home loan. Plaintiffs are
seeking relief under various claims for Freedom’s imposition of property
inspection fees after the Plaintiffs defaulted. Freedom’s position is that it
is allowed to charge these fees pursuant to the contract between the parties,
and that the claims lack merit. Freedom has filed a motion to dismiss
under Fed. R. Civ. P. 12(b)(6), in which it states its position in more detail.

1.1   The facts the parties dispute are as follows:

There is a lot the parties dispute. Plaintiffs believe the dispute centers on
the reasonableness or unreasonableness of Freedom’s actions, and the
related legal issue of whether the mortgage contract permits Freedom to
assess the fees that it has.

Freedom’s Motion to Dismiss has been fully briefed by the parties and is
currently pending before the Court. Accordingly, Freedom has not filed an
Answer in response to Plaintiffs’ factual allegations.


      agree upon are as follows:


                                   2
Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 3 of 20




The parties do agree that the mortgage exists and that fees were assessed.


1.2   The legal issues the parties dispute are as follows:

- How to construe the mortgage, and under what circumstances it
authorizes Freedom to assess property inspection fees.
- Class certification questions including Article III standing and personal
jurisdiction.
- All legal issues raised by Freedom in its Motion to Dismiss briefing.


      agree upon are as follows:

.-The parties have not come to agreement on legal issues as of the date of
this filing.


1.3   Identify any unresolved issues as to service of process, personal
      jurisdiction, subject matter jurisdiction, or venue:

None, other than those raised in Freedom’s motion to dismiss. Namely,
Freedom asserts that the Gresses cannot bring claims on behalf of class
members outside Pennsylvania, because the court lacks personal
jurisdiction and the Gresses lack standing to bring claims from states in
which they do not reside. No dispute exists regarding service or venue.



1.4   Identify any named parties that have not yet been served:

None.



1.5   Identify any additional

      parties that: plaintiff(s)

      intends to join:


                                   3
      Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 4 of 20




       None at this time.


             defendant(s) intends to join:

      None at this time.
      1.6  Identify any additional

             claims that: plaintiff(s)

             intends to add:

       None at this time.

             defendant(s) intends to add:

       None at this time.

2.0   Disclosures

       The undersigned counsel certify that they have made the initial disclosures
required by Federal Rule of Civil Procedure 26(a)(1) or that they will do so within
the time provided by that rule.

       The parties have not agreed upon a date to serve initial disclosures.
       Plaintiffs’ position is that the disclosures should be served within the time
       set by Fed. R. Civ. P. 26(a)(1). Freedom’s position is that all discovery,
       including initial disclosures, should be stayed until resolution of its Motion
       to Dismiss, and that discovery should begin 14 days after an answer is
       filed. Nevertheless, Plaintiffs intend to serve initial disclosures within the
       time set by Fed. R. Civ. P. 26(a)(1).

       The parties could not agree as to the timing of discovery at all.

       The Gresses’ position:

       Discovery should commence now, since the Rule 26(f) conference has
       been held and a conference with the Court is set for next week. The usual
       posture is that discovery continues during the pendency of a motion to
       dismiss. Moreover, Freedom’s motion to dismiss encompasses a series of

                                         4
Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 5 of 20




overlapping arguments. It is possible that the motion might be only
partially granted and partially denied. A discovery stay would only
produce delay without benefit.

Freedom did not come to this conference prepared to discuss its computer
systems, as required by L. R. 26.1, or discuss the location and nature of
relevant documents, as required by Fed. R. Civ. P. 26(f). Generally, its
answer to every question about available discovery materials was that
defense counsel would need time to talk with the client and get back to
Plaintiffs. It is evident that Freedom is already behind on its discovery
obligations and would certainly not do anything to catch up during a
discovery stay. If Freedom needs time just to comprehend its own
documents and data, let us get started now.

In a similar vein, Freedom’s counsel indicated that the company has issued
a litigation hold as to relevant documents. It is not clear, given Freedom’s
inability to discuss where and how its own data is stored, that this
litigation hold will be effective. Important materials could be lost or
destroyed during a discovery stay. Again, Freedom should not benefit
from its lack of preparedness.

Finally, if it is Freedom’s position that discovery would be unduly
burdensome during the pendency of a discovery stay, Freedom did not
come prepared to discuss any burden on it at the Rule 26(f) conference the
parties held. We have no reason to believe the burden would be any
heavier than that borne by any other party to litigation.


Freedom’s position:

Freedom disagrees with the statements set forth by plaintiffs above.
Freedom came prepared to discuss the items in the standard joint case
management plan. With respect to computer systems, discussions about
ESI and relevant information are ongoing between the parties. Plaintiffs
have identified general topics of interest to them, about which Freedom
has agreed to provide information, including specific systems that
Plaintiffs are interested in, which has been provided to Plaintiffs.
Additionally, Freedom has provided Plaintiffs with a draft ESI Protocol,
which addresses much of what needs to be discussed.



                                 5
      Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 6 of 20




      Freedom believes that discovery is not warranted in this matter until after
      resolution of the outstanding motion to dismiss. The outstanding motion
      to dismiss has potential dispositive effect, and could possibly limit the
      scope of discovery. Postponing the commencement of discovery until
      resolution of these issues will not prejudice plaintiffs, and will preserve
      resources of the parties and the Court.

      Finally, Plaintiffs concerns regarding lost or destroyed materials are
      meritless. As mentioned to Plaintiffs, Freedom has instituted a litigation
      hold with regard to the allegations made in this complaint, and has
      committed to providing certain systems information to Plaintiffs, as
      Plaintiffs requested during the Rule 26 conference.



3.0   Early Motions


      Identify any motion(s) whose early resolution would likely have a
      significant effect either on the scope of discovery or other aspects of the
      litigation:

      Nature of Motion                 Moving Party        Anticipated Filing Date

      • Motion to dismiss filed by Freedom Mortgage. Already filed.
      • Motion to Stay Discovery by Freedom Mortgage. At the Court’s
        discretion.




4.0   Discovery

      4.1   Briefly describe any discovery that has been completed or is in
            progress:

            By plaintiff(s):




                                        6
Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 7 of 20




None.

      By defendant(s):

None.


4.2   Describe any discovery that all parties agree should be conducted,
      indicating for each discovery undertaking its purpose or what kinds
      of information will be developed through it (e.g., "plaintiff will
      depose Mr. Jones, defendant's controller, to learn what defendant's
      revenue recognition policies were and how they were applied to the
      kinds of contracts in this case"):

Plaintiffs have identified the general topics found below (but, as stated, not
about the timeframe for this discovery) that they believe are relevant:
• The identity, structure, and contents of Freedom’s loan management
   systems.
• Freedom’s entire file on the Gresses.
• The Gresses’ entire file on Freedom.
• All inspection reports Freedom has on the Gress house, and related
   documents.
• Communications between the Gresses and Freedom.
• Communications between each party and third parties relating to the
   Gress mortgage and inspections of the Gress property.Freedom’s
   business processes, procedures, policies, and rules for ordering property
   inspections.
• Samples of mortgage contracts Freedom holds on class members
   (relevant to the appropriateness of class certification).
 o Freedom has agreed to investigate whether this is a feasible request,
     given the Company’s business model.

Freedom has identified the general topics found below that it believes are
relevant:

• The Gresses’ entire file on Freedom.
• Communications between the Gresses and Freedom.
• Communications, including, but not limited to, online posts and
  comments, made by the Gresses to third parties relating to the Gress


                                  7
Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 8 of 20




      mortgage or Freedom.

All parties reserve the right to make objections to specific requests based
on the substance of the requests made.

The parties agree that depositions of the Gresses and of relevant witnesses
inside Freedom will be appropriate. These depositions will determine the
merits of the claims and defenses, and will relate to the topics above. It is
premature to be more specific about the identity of the Freedom witnesses,
or any additional third party witnesses that may be necessary.


4.3     Describe any discovery that one or more parties want(s) to conduct
        but to which another party objects, indicating for each such discovery
        undertaking its purpose or what kinds of information would be
        developed through it:

None.


4.4     Identify any subject area limitations on discovery that one or more
        parties would like imposed, at the first stage of or throughout the
        litigation:

If the case is allowed to proceed, Freedom requests that class discovery be
bifurcated. Plaintiffs do not agree to bifurcate fact and class discovery.
Freedom is willing to brief this issue fully for the Court, if the Court
believes briefing on this issue would be helpful. The below statement is
that of the Plaintiffs, and Freedom does not agree with the characterization
or legal arguments made therein.


Plaintiffs believe that bifurcating discovery would be inappropriate. First,
this is a complex class action and it will impossible to move for class
certification without discovery relevant to the requirements for class
certification set forth in Rule 23.

Second, there is no clear distinction that can be made between class and
non-class discovery. There will be substantial overlap between discovery
relevant to Plaintiffs’ individual claims and discovery relevant to identical


                                   8
Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 9 of 20




claims of other putative class members. This includes discovery
pertaining to when and how Defendant conducts property inspections and
the automation of this process through a computer system. Indeed,
without overlapping discovery covering claims of both Plaintiffs and class
members, for purposes of class certification, it will be impossible to
demonstrate that Plaintiffs’ claims are typical of other class members or
that “questions of law or fact common to class members predominate over
any questions affecting only individual members.” Fed R. Civ. P.
23(b)(3).

There will also be substantial overlap between discovery needed for class
certification and discovery needed for the merits of the claims of both
Plaintiff and class members. Formal bifurcation of discovery will likely
lead to needless discovery disputes over whether particular discovery
requests are relevant to class certification or the merits when, in actuality,
the discovery requests are relevant to both. See, e.g., In re Hydrogen
Peroxide Antitrust Litigation, 552 F.3d 305, 317 & n.20 (3d Cir. 2008)
(the class determination generally involves considerations that are
enmeshed in the factual and legal issues comprising the plaintiff's cause of
action and “[a]ctive judicial supervision may be required to achieve the
most effective balance that expedites an informed certification
determination without forcing an artificial and ultimately wasteful division
between ‘certification discovery’ and ‘merits discovery.’”) (quoting Fed.
R. Civ. P. 23 advisory committee's note, 2003 Amendments); In re
Plastics Additives Antitrust Litig., 2004 WL 2743591, at *3 (E.D. Pa. Nov.
29, 2004) (“[T]he distinction between merits-based discovery and class-
related discovery if often blurry, if not spurious.”).

Third, Defendant does not propose a schedule that is actually bifurcated.
See section 6, infra. Under the Court’s March 28, 2019 Order (Dkt. No.
10), the parties only have 7 months to complete all discovery. It will be
difficult to complete discovery (including expert discovery) in 7 months
without phasing. It will be virtually impossible to conduct multiple phases
of discovery (including expert discovery) in 7 months. That discovery will,
inter alia, cover matters pertaining to aspects of Defendant’s nationwide
mortgage servicing operations and Defendant’s use of automated computer
systems in conducting those mortgage servicing operations. It will also
necessary involve the analysis of computerized account data for thousands
of borrowers who were charged unlawful property inspection fees. Once
produced, experts must: 1) for purposes of class certification, demonstrate

                                  9
Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 10 of 20




that both the scope of the putative class and classwide damages can be
determined from this data; and 2) for purposes of the merits, use this data
to precisely calculate classwide damages.


4.5   For each of the following discovery tools, recommend the per-party
      or per- side limitation (specify a number) that should be fixed,
      subject to later modification by stipulation or court order on an
      appropriate showing (where the parties cannot agree, set forth
      separately the limits . . . . . .
      recommended by plaintiff(s) and by defendant(s)):

      4.5.1 depositions (excluding experts) to be taken by:
      4.5.2 interrogatories to be served by:
      4.5.3 document production requests to be served by:
      4.5.4 requests for admission to be served by:

For each of these limitations, the parties have agreed to the presumptive
limits set out in the Federal Rules of Civil Procedure. The parties have
also agreed that any party may seek an adjustment, and the parties have
agreed to be cooperative regarding limits to minimize any Court
involvement.


4.6   Discovery of Electronically Stored Information

          Counsel certify that they have conferred about the matters
      addressed in M.D. Pa LR 26.1 and that they are in agreement about
      how those matters will be addressed in discovery.
        X Counsel certify that they have conferred about the matters
      addressed in M.D. Pa. LR 26.1 and that they are in agreement about
      how those matters will be addressed in discovery with the following
      exceptions:

The Gresses’ position:

In Plaintiffs’ view, Freedom was entirely unprepared to discuss the topics
ordered in L. R. 26.1(a), which states that “counsel for the parties shall


                                10
      Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 11 of 20




      inquire into the computerized information-management systems used by
      their clients so that they are knowledgeable about the operation of those
      systems, including how information is stored and how it can be retrieved.”
      Counsel did not make this inquiry and could not even tell Plaintiffs’
      counsel the name of the loan management system that holds Freedom’s
      data. No useful information along these lines was provided at this
      conference.

      Accordingly, we also were unable to discuss any of the matters set out in
      L. R. 26.1(c). Freedom’s position was “discovery is premature because a
      motion to dismiss is pending,” and that is as far as we got.


      Freedom’s position:

      Freedom disagrees with the statements set forth by plaintiffs above.
      Freedom came prepared to discuss the items in the standard joint case
      management plan. With respect to computer systems, discussions about
      ESI and relevant information are ongoing between the parties. Plaintiffs
      have identified general topics of interest to them, about which Freedom
      has agreed to provide information, including specific computer systems
      that Plaintiffs are interested in. Freedom has provided information about
      those computer systems. Freedom offered to provide a draft ESI Protocol
      which addresses the majority of topics covered, and has since provided
      Plaintiffs with that document. Discussions between the parties are
      ongoing.



5.0   Protective Order

      5.1   If entry of a protective order is sought, attach to this statement a copy
            of the proposed order. Include a statement justifying the propriety of
            such a protective order under existing Third Circuit precedent.

      Freedom’s business includes the collection and storage of highly sensitive
      financial and other consumer data of its customers, and a protective order
      is required in order to comply with strictures of federal and state data
      protection laws. See, e.g., 15 U.S.C. § 6802. It is also possible that some
      of Plaintiffs’ indicated discovery topics may implicate proprietary trade

                                        11
Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 12 of 20




secret information. Freedom has provided a draft protective order to
Plaintiffs. The parties are in ongoing discussions about the protective
order, and will submit the agreed-order to the Court upon agreement.


5.2   If there is a dispute about whether a protective order should be
      entered, or about certain terms of the proposed order, briefly
      summarize each party's position below:




                                12
      Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 13 of 20




6.0   Scheduling

            The parties disagree regarding scheduling. Because this action was
            filed on March 5, 2019, pursuant to the Court’s March 28, 2019 Order
            (Dkt. No. 10), Plaintiffs propose a schedule consistent with the June
            2020 trial list. Further, above, Defendant requested that: 1) discovery
            be stayed pending the determination of the motion to dismiss; and 2)
            discovery be bifurcated. However, the schedule proposed by
            Defendant does contemplate a stay and is not bifurcated in nature.

            The parties will continue to discuss scheduling to attempt to come to
            agreement prior to the case management conference.

      6.1    Final date for joining additional parties:

             10/1/2019 Plaintiff(s)

             10/1/2019 Defendants(s)


      6.2    Final date for amending pleadings:

             10/1/2019 Plaintiff(s)

             10/1/2019         Defendants(s)

             These dates would be subject to the Court’s determination of the
             pending motion to dismiss.

      6.3    All fact discovery commenced in time to be completed by:

             12/31/2019        Plaintiff(s)

             12/31/2019Defendants(s)


      6.4    All potentially dispositive motions (including motions for class


                                        13
Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 14 of 20




      certification) should be filed by: 2/3/2020

6.5   Reports from retained experts due: from

      plaintiff(s) by

11/15/2019 Plaintiff(s)

1/15/2020 Defendants(s)


      from defendant(s) by

      11/15/2019 Plaintiff(s)

      1/15/2020 Defendants(s)

6.6   Supplementations due

      12/15/2019 Plaintiff(s)

      1/29/2020 Defendants(s)


6.7   All expert discovery commenced in time to be completed by:

      12/15/2019 Plaintiff(s)

      3/15/2020 Defendants(s)

6.8   This case may be appropriate for trial in approximately:

         240 Days from the filing of the action in this court

         365 Days from the filing of the action in this court


                                 14
       Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 15 of 20




             450 Days from the filing of the action in this court

       6.9   Suggested Date for the final Pretrial Conference: 5/1/2020

       6.10 Trial

             6.10.1      Suggested Date for Trial: 6/2/2020


 7.0 Certification of Settlement Authority (All Parties Shall Complete the
 Certification)


       I hereby certify that the following individual(s) have settlement authority.

       Michael and Brandy Gress
       Plaintiffs
       Available through counsel




David Altman
Executive Vice President and Chief Corporate Counsel
Freedom Mortgage Corporation
C/O Weiner Brodsky Kider PC
1300 19th St. NW Fifth Floor
Washington, DC 20036
(202) 628-2000
Email: mcelroy@thewbkfirm.com

8.0    Alternative Dispute Resolution ("ADR")

       8.1   Identify any ADR procedure to which this case already has been
             assigned or which the parties have agreed to use.

       None.

       8.2   If the parties have been unable to agree on an ADR procedure, but


                                        15
       Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 16 of 20




             one or more parties believes that the case is appropriate for such a
             procedure, identify the party or parties that recommend ADR and the
             specific ADR process recommended:


       8.3   If all parties share the view that no ADR procedure should be used
             in this case, set forth the basis for that view:

       At this time, legal matters such as construction of the contract and
       jurisdiction are unlikely to be compromised. Each side wants a ruling
       from the Court in its favor. The class action nature makes ADR unlikely
       to succeed. Further, Plaintiffs believe ADR would be premature without
       appropriate fact discovery first.


9.0    Consent to Jurisdiction by a Magistrate Judge

       Indicate whether all parties agree, pursuant to 28 U.S.C. § 636(c)(1), to
       have a magistrate judge preside as the judge of the case with appeal lying
       to the United States Court of Appeals for the Third Circuit:

       All parties agree to jurisdiction by a magistrate judge of this court:
            No.


10.0   Other Matters

       Make any other suggestions for the case development process, settlement,
       or trial that may be useful or necessary to the efficient and just resolution
       of the dispute.

       Plaintiffs have sought Freedom’s stipulation to waive the 90-day provision
       in L. R. 23.3, which otherwise would require the Gresses to move for class
       certification almost immediately. (Initial filing was March 5, 2019, so 90
       days from that date is June 3, 2019—a few days after the upcoming
       conference with the Court.) As good grounds, Plaintiffs note that
       Freedom’s filing of a motion to dismiss rather than an answer, and its
       objection to making any discovery whatsoever until its motion is ruled on,
       means that Plaintiffs have had no chance to conduct class discovery.
       Counsel for Freedom is conferring with its client regarding this request,

                                         16
       Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 17 of 20




          and expects a response prior to the case management conference.



11.0   Identification of Counsel


       Counsel shall be registered users of the court’s Electronic Case Files System
       (ECF) and shall file documents electronically in accordance with the Local
       Rules of Court and the Standing Order RE: Electronic Case Filing Policies
       and Procedures. Electronic filing is required unless good cause is shown to
       the Chief Judge why counsel cannot comply with this policy. Any request
       for waiver of electronic filing must be filed with the Clerk’s Office prior to
       the case management conference. The Chief Judge may grant or deny such
       request.

       Identify by name, address, and telephone number lead counsel for each
       party. Also please indicate ECF User status below.




 Dated:
                           Attorney(s) for Plaintiff(s)
                           ECF User(s)
                           Waiver requested (as separate document)
                           Fed.R.Civ.P.7.1 (statement filed if
                           necessary)*
 Dated:                    Jason W. McElroy, Timothy P. Ofak
                           Weiner Brodsky Kider PC
                           1300 19th St. NW, Fifth Floor
                           Washington, DC 20036
                           Tel: 202-628-2000
                           Fax: 202-628-2011
                           Email: mcelroy@thewbkfirm.com;
                           ofak@thewbkfirm.com
                           Attorneys(s) for Defendant(s)
                    X      ECF User(s)
                           Waiver requested (as separate document)
                    X

                                         17
       Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 18 of 20




                          Fed.R.Civ.P.7.1 (statement filed if
                          necessary)*


 * Fed.R.Civ.P.7.1 requires a nongovernmental corporate party to file a statement
 with the initial pleading, first entry of appearance, etc., that identifies any parent
 corporation and any publicly held corporation that owns 10% or more of its stock,
 or state there is no such corporation.


Dated: May 24, 2019              Respectfully submitted,

                                 Gary F. Lynch
                                 Edwin J. Kilpela (admission pending)
                                 CARLSON LYNCH KILPELA &
                                 CARPENTER, LLP
                                 1133 Penn Avenue, 5th Floor
                                 Pittsburgh, Pennsylvania 15222
                                 Telephone: (412) 322-9243
                                 Fax: (412) 231-0246
                                 glynch@carlsonlynch.com
                                 ekilpela@carlsonlynch.com

                                 D. Greg Blankinship (admitted pro hac vice)
                                 Todd S. Garber (admitted pro hac vice)
                                 Bradley F. Silverman (admitted pro hac vice)
                                 FINKELSTEIN, BLANKINSHIP,
                                 FREI-PEARSON & GARBER, LLP
                                 445 Hamilton Ave, Suite 605
                                 White Plains, New York 10601
                                 Telephone: (914) 298-3281
                                 Fax: (914) 908-6709
                                 gblankinship@fbfglaw.com
                                 tgarber@fbfglaw.com
                                 bsilverman@fbfglaw.com




                                          18
Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 19 of 20




                      Matthew D. Schultz (admitted pro hac vice)
                      William F. Cash III (admitted pro hac vice)
                      LEVIN, PAPANTONIO, THOMAS,
                      MITCHELL, RAFFERTY & PROCTOR, P.A.
                      316 South Baylen St.
                      Pensacola, Florida 32502
                      Telephone: (850) 435-7059
                      mschultz@levinlaw.com
                      bcash@levinlaw.com
                      Counsel for Plaintiffs

                       /s/ Jason W. McElroy
                      Timothy P. Ofak (Bar No. PA 203087)
                      Jason W. McElroy (pro hac vice)
                      Brian M. Serafin (pro hac vice)
                      Weiner Brodsky Kider PC
                      1300 19th Street NW, Fifth Floor
                      Washington, DC 20036
                      Tel: (202) 628-2000
                      Fax: (202) 628-2011
                      Email: ofak@thewbkfirm.com
                             mcelroy@thewbkfirm.com
                             serafin@thewbkfirm.com
                      Counsel for Defendant Freedom Mortgage
                      Corporation




                              19
       Case 1:19-cv-00375-JEJ Document 28 Filed 05/24/19 Page 20 of 20




                              Certificate of Service

      I certify that, on May 24, 2019, I caused to be served on all parties and
counsel of record a copy of the foregoing Joint Case Management Statement via
the Court’s CM/ECF system.


                                       /s/ Jason W. McElroy




                                       20
